UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q/A (Amendment No. 1) (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 0-126213 ROOMLINX, INC. (Exact Name of registrant as specified in its charter) Nevada 83-0401552 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 433 Hackensack Avenue, 6th Floor, Hackensack, New Jersey 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone Number, including area code: (201)968-9797 N/A (Former name, Former address and Former fiscal year if changed since last report) Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of November 27, 2015 the issuer had 135,741,571 outstanding shares of Common Stock EXPLANATORY NOTE The purpose of this Amendment No. 1 to RoomLinx, Inc.’sQuarterly Report on Form 10-Q for the quarterended March 31, 2015(the “Form 10-Q”), as filed with the Securities and Exchange Commission on December 1,2015, is to furnish Exhibits 101 to the Form 10-Q in accordance with Rule 201(c) and Rule 405 of Regulation S-T.Exhibits 101 provide the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language).This Amendment No. 1 to the Form 10-Qalso updates the Exhibit Index to reflect the furnishing of Exhibits 101. No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way the disclosures made in the original Form 10-Q. - 2 - SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROOMLINX, INC. Date: December 3, 2015 By: /s/ Aaron Dobrinsky Aaron Dobrinsky Chief Executive Officer (Principal Executive Officer) Date: December 3, 2015 By: /s/ Steven Vella Steven Vella Chief Financial Officer (Principal Financial and Accounting Officer) - 3 - ROOMLINX, INC. EXHIBITINDEX Exhibit No. Description Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 is incorporated by reference to Exhibit 31.1of the Registrant’s Quarterly Report on Form 10-Q filed on December 1, 2015. Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 is incorporated by reference to Exhibit 31.2of the Registrant’s QuarterlyReport on Form 10-Q filed on December 1, 2015. Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 is incorporated by reference to Exhibit 32.1of the Registrant’sQuartleryReport on Form 10-Q filed on December 1, 2015. 101.INS † XBRL Instance Document** 101.SCH † XBRL Taxonomy Extension Schema Document ** 101.CAL † XBRL Taxonomy Extension Calculation Linkbase Document ** 101.DEF † XBRL Taxonomy Extension Definition Linkbase Document ** 101.LAB † XBRL Extension Labels Linkbase Document ** 101.PRE † XBRL Taxonomy Extension Presentation Linkbase Document ** **Filed herewith †In accordance with SEC rules, this interactive data file is deemed “furnished” and not “filed” or a part of a registration statementor prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 and Section 18 of the Securities and Exchange Act of 1934, and otherwise is not subject to liability under those sections or acts. - 4 -
